Citation Nr: 0816615	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-07 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder ("PTSD") prior 
to February 10, 2006.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder ("PTSD") from 
February 10, 2006.



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 






INTRODUCTION

This matter comes to the Board of Veterans' Appeals 
("Board" or "Board") on appeal from an August 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Winston-Salem, North Carolina in 
which the RO granted service connection for PTSD and assigned 
a 30 percent rating effective September 29, 2003.  The 
appellant, who had active service from November 1965 to 
August 1967, appealed the 30 percent disability rating to the 
Board.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The Board remanded the case for further development in 
September 2006.  Subsequent to the completion of this 
development, the RO increased the appellant's disability 
rating from 30 percent to 50 percent effective February 10, 
2006.  The case was then returned to the Board for further 
review.  However, at that time, the appellant submitted 
additional evidence in support of his claim and requested 
that his appeal be remanded to the RO for consideration of 
that evidence. August 2007 additional evidence response form.  
Therefore, the Board remanded the appeal once again in 
September 2007.  Since that time, the RO has reviewed all 
evidence of record and affirmed the appellant's respective 30 
percent and 50 percent disability ratings. January 2008 
Supplemental Statement of the Case.  The case was then 
returned to the Board for additional review. 

The Board observes for the record that it previously referred 
the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities to the RO for appropriate action. September 2006 
BVA decision, p. 2; September 2007 BVA decision, p. 2.  To 
date, there is no indication in the record that any action 
has been taken in regards to this claim.  As such, the Board 
once again REFERS this matter to the RO for appropriate 
action.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to February 10, 2006, the appellant's post-
traumatic stress disorder was manifest by a constricted 
affect, stress/panic, depressed mood, intrusive thoughts, 
nightmares, occasional flashbacks, detachment from others, 
some memory disturbance, hypervigilance, exaggerated startle 
response, irritability, poor concentration, sleep 
difficulties and extreme difficulty in establishing effective 
work and social relationships.

3.  From February 10, 2006, the appellant's post-traumatic 
stress disorder has continued to be manifested by major 
depression, intrusive thoughts, nightmares, flashbacks, 
detachment from others, memory disturbance, hypervigilance, 
exaggerated startle response, extreme irritability, poor 
concentration, sleep difficulties and extreme difficulty in 
establishing effective work and social relationships.


CONCLUSIONS OF LAW

1.  Prior February 10, 2006, the criteria for an initial 
disability rating of 70 percent for post-traumatic stress 
disorder have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1 - 
4.14, 4.125 - 4.130, Diagnostic Code 9411 (2007).

2.  From February 10, 2006, the criteria for an initial 
disability rating of 70 percent for post-traumatic stress 
disorder have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1 - 4.14, 4.125 - 4.130, Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2007).  With respect to the appellant's 
request for (1) an initial disability rating in excess of 30 
percent prior to February 10, 2006 and (2) an initial 
disability rating in excess of 50 percent from February 10, 
2006, VA has met all statutory and regulatory notice and duty 
to assist provisions. See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the appellant's original 
service connection claim, a letter dated in October 2003 
fully satisfied the duty to notify provisions. See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his PTSD claim.  The October 2003 
letter informed the appellant that additional information or 
evidence was needed to support his service connection claim; 
and asked the appellant to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004)[Pelegrini II].  
In addition, the appellant was provided a second VCAA letter 
in September 2006 that informed him of what was necessary to 
substantiate his request for an increased rating for his now 
service-connected PTSD. See September 2006 letter from the 
Appeals Management Center; Supplemental Statements of the 
Case ("SSOC") dated in February 2007 and January 2008; 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III].   



The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file. See SSOC response form dated 
in February 2008 (the appellant reported that he had no 
additional information or evidence to submit in support of 
his claim).  The appellant was also afforded several VA 
examinations in connection with his PTSD claim. 38 C.F.R. 
§ 3.159(c)(4).

The Board observes that the U.S. Court of Appeals for 
Veterans Claims (the "Court") recently held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated." Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).  In this case, the appellant's 
service connection PTSD claim was granted and a disability 
rating and effective date were assigned in the August 2004 
rating decision on appeal.  Thus, VA's duty to notify under 
38 U.S.C.A. § 5103(a) is discharged. See Sutton v. Nicholson, 
20 Vet. App. 419 (2006).  Accordingly, the Board concludes 
that any error in failing to provide adequate pre-
adjudicative notice under 38 U.S.C.A. § 5103(a) in regards to 
this claim was harmless.   

Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless. Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 

B.  Law and Analysis

As discussed in the Introduction section above, the RO 
granted service connection for PTSD in the August 2004 rating 
decision on appeal.  The RO assigned an initial disability 
rating of 30 percent effective September 29, 2003 under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  
The appellant disagreed with the assigned rating and appealed 
the RO's decision to the Board on the basis that his PTSD was 
more disabling than currently evaluated.  In response to the 
appellant's assertions and the association of additional 
medical records with the appellant's claims file, the 
appellant was afforded a VA examination in January 2007. 
September 2006 BVA remand.  After reviewing all evidence of 
record, the RO increased the appellant's disability rating to 
50 percent effective February 10, 2006. February 2007 rating 
decision.  Thus, this case involves "staged" disability 
ratings. Fenderson v. West, 12 Vet. App. 119 (1999). 

The appellant essentially argues in this appeal that an 
increased disability rating is appropriate in light of PTSD 
symptoms that consist of (among other things) intrusive 
thoughts, nightmares, flashbacks, detachment from others, 
isolation, sleep disturbances, extreme irritability and anger 
outbursts, concentration and memory problems and exaggerated 
startle response.  In addition, the Board observes that the 
appellant is currently unemployed; and that the appellant 
contends that his unemployment is the result of his PTSD. 

As will be discussed in more detail below, the Board finds 
that the evidence of record is in relative equipoise as to 
whether the appellant is entitled to an increased rating for 
his PTSD; and as such, reasonable doubt requires that the 
appeal be granted. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, supra, the Court discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, as here, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

At the outset, the Board notes that the appellant has been 
diagnosed with a personality disorder in addition to his 
diagnosis of PTSD in two of his three VA examination reports. 
See VA examination reports dated in June 2004 and October 
2005.  However, the Board observes that the other post-
service medical records contained in the claims file do not 
reflect such a diagnosis.  Regardless, the VA examiner who 
evaluated the appellant in June 2004 and October 2005 did not 
attempt to differentiate the symptoms associated with the 
appellant's personality disorder  from his PTSD symptoms. 
June 2004 VA examination report, p. 3; October 2005 VA 
examination.  Therefore, the Board finds it appropriate to 
consider the appellant's overall psychiatric impairment in 
evaluating his disability for PTSD. See Mittleider v. West, 
11 Vet. App. 181 (1998) (observing that when it is not 
possible to separate the effects of a service-connected 
condition and a non-service-connected condition, the 
provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt 
on any issue was to be resolved in the veteran's favor, and 
that all signs and symptoms be attributed to the service-
connected condition).

The appellant's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under Diagnostic Code 
9411, a 30 percent disability rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions, recent events). See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships. Id.

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id. 

Finally, a 100 percent disability rating is warranted under 
Diagnostic Code 9411 upon a showing of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name. Id. 

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment Functioning ("GAF") scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A 
GAF score is highly probative as it relates directly to the 
appellant's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders. See Massey v. Brown, 
7 Vet. App. 204 (1994).  

In this case, the appellant has been assigned GAF scores 
ranging from essentially 
30 to 55. See September 2003 private medical records (GAF 
score of 35 assigned); June 2004 VA examination report (GAF 
score of 55 assigned); January 2005 private medical records 
(GAF score of 35 assigned); February 2005 private medical 
records (GAF score of 35 assigned); October 2005 VA 
examination report (GAF score of 55 assigned); February 2006 
private medical records (GAF score of 30 assigned) and 
January 2007 VA examination report (GAF score of 50 
assigned); however, see also April 2005 VA medical records 
(appellant assigned a "GAF =60%").  GAF scores ranging from 
21 to 30 are indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day; no job, home or friends).  
GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep job).  Lastly, the Board observes that GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect, circumstantial speech, occasional panic attacks) or 
moderate difficulty in social and occupational functioning 
(e.g., few friends, conflicts with peers or co-workers).  

The first issue before the Board is whether the appellant is 
entitled to a disability rating in excess of 50 percent from 
September 29, 2003 (the effective date of the grant of 
service connection) until February 10, 2006 (the date the 
assigned disability evaluation was increased to 50 percent).  
In answering this question, the Board finds that the evidence 
clearly shows that the appellant's disability at least falls 
within the 50 percent disability rating prior to February 10, 
2006.  Specifically, the Board observes that the medical 
evidence of record reveals that the appellant experienced 
occupational and social impairment prior to February 10, 2006 
with symptoms of constricted affect (April 2005 VA medical 
records), stress/panic (February 2004 statement from the 
appellant's spouse), depressed mood (April 2005 VA medical 
records), intrusive thoughts (June 2004 statement; January 
2005 and February 2005 letters from J.L., M.D; April 2005 VA 
medical records), nightmares (February 2004 statement from 
the appellant's spouse; April 2005 VA medical records), 
occasional flashbacks (June 2004 statement; January 2005 and 
February 2005 letters from J.L., M.D.), detachment from 
others (Id.), some memory disturbance (Id.), hypervigilance 
(Id.), exaggerated startle response (Id.), irritability (June 
2004 VA examination report, p. 1; April 2005 VA medical 
records), poor concentration (April 2005 VA medical records), 
sleep difficulties (June 2004 VA examination report, p. 3) 
and difficulty in establishing effective work and social 
relationships. See February 2004 statement from the 
appellant's spouse (since returning from service, the 
appellant has consistently had difficulty maintaining 
employment because of "attitude and behavior" issues). 
   
The Board acknowledges that the appellant does not meet all 
of the listed symptomatology provided under the 50 percent 
rating criteria of Diagnostic Code 9411.  Specifically, his 
speech has been noted to generally be within normal limits 
(October 2005 VA examination report), his thought processes 
have been reported as intact (Id.), and his judgment has been 
noted to be good even though his insight has been found to be 
only fair (April 2005 VA medical records).  However, the 
Board finds that the assignment of at least a 50 percent 
disability rating prior to February 10, 2006 is more 
consistent with the overall symptomatology than a 30 percent 
rating, including the appellant's June 2004 and October 2005 
GAF scores of 55.  

Thus, the Board must next address whether the appellant is 
entitled to a disability rating in excess of 50 percent prior 
to and from February 10, 2006.  As noted above, a 70 percent 
disability rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood.  In 
this case, the Board finds that there is evidence which 
supports an increased rating evaluation of 70 percent.  

In this regard, the evidence of record reveals the appellant 
has consistently and continuously been diagnosed with 
depression. See e.g., February 2006 letter from E.H.  While 
the appellant has denied past suicidal/homicidal attempts, he 
admits to having passive thoughts without intent or plan. 
April 2005 VA medical records.  
The appellant's spouse reported that in the past, the 
appellant would sometimes leave his young daughter with 
strangers and just "take off" when she worked because he 
was "depressed and stressed to the point" that he could not 
care for their daughter alone. See February 2004 statement 
from the appellant's spouse.  According to his (now grown) 
daughter, the appellant's personality is akin to a "Dr. 
Jekyll and Mr. Hyde" and she described her father as a good 
man with some serious issues and set forth the difficulty of 
dealing with a loved one with such issues.  May 2005 
statement. 

Additional evidence in support of an increased rating of 70 
percent is the appellant's poor emotional and behavioral 
control.  The appellant's records indicate that he 
experiences an inability to control his actions when he is 
angry; and that the appellant alleges he has lost a number of 
jobs due to this lack of impulse control.  
A letter from the appellant's spouse dated in February 2004 
indicates that the appellant began experiencing impaired 
impulse control upon his discharge from service. See February 
2004 statement from the appellant's spouse.  She reported 
that the appellant would drink alcohol and become violent. 
Id.  She stated that the appellant would cause scenes in 
public. Id.    

A review of the appellant's medical records and employment 
related records reflects instances when the appellant has 
exhibited little self-control and directed his anger toward 
his employers and his spouse.  These outbursts are also 
indicative of the appellant's difficulties in adapting to 
stressful circumstances.  Specifically, the Board observes 
that the appellant has been reported to curse at others 
during confrontations; and has been noted on at least one 
occasion to have had to have been forcibly removed from his 
place of employment due to a confrontation with his manager. 
March 2007 letter from the appellant's spouse.  Additionally, 
a letter from the appellant's state employment security 
commission contained in the claims file indicates that the 
appellant was denied unemployment benefits as a result of the 
confrontation with his employer in March 2007 since it was 
determined that the appellant was separated from his job due 
to insubordination. May 2007 SSA letter, submitted by the 
appellant.  The employment security commission noted in the 
"reasons" portion of its denial letter that the appellant 
became "upset, loud and irate" when given a direct work-
related request and that the appellant had to escorted off 
company property by local authorities. Id.  Based upon the 
foregoing, the appellant was found to have been discharged 
for misconduct connected with his work. Id.   

In addition to having problems with impulse control and the 
ability to adapt to stressful circumstances, the record shows 
that the appellant has a significantly impaired ability to 
establish and maintain effective relationships.  While the 
appellant has been married to his spouse for over 40 years, 
it appears that their relationship has been a very difficult 
one.  The appellant reported in the past that his wife is his 
only friend and that he prefers not to interact or socialize 
with others. June 2004 VA examination report, p. 3; June 2004 
statement.  However, his spouse has reported that she and the 
appellant have difficulty communicating, that the appellant 
has "a very short fuse," and she never knows "what is 
going to set him off." February 2004 statement from the 
appellant's spouse; June 2004 VA examination report, p. 2.  
 
In regards to employment, the evidence indicates that the 
appellant has consistently had difficulty maintaining 
employment since his return from service. See February 2004 
statement from the appellant's spouse.  Although it appears 
that at the time of the appellant's June 2004 VA examination, 
the appellant had been employed in the same position for a 
period of five years, the examiner noted that the appellant 
had a history of being fired at least two to three times for 
alcohol abuse; and that the appellant reported that he was 
having difficulty with his current job but was "trying not 
to react to his bosses." June 2004 VA examination report, p. 
2.  Subsequently, according to an "employee warning report" 
contained in the claims file, the appellant was notified that 
the quality of his work was insufficient in terms of 
timeliness; and that any additional verbal or written warning 
regarding productivity would result in immediate termination. 
September 2004 employee warning report.  The appellant noted 
his disagreement with the report and his employer's statement 
regarding his productivity. Id.  Thereafter, an undated 
statement in support of claim indicates that the appellant 
quit his job in light of the threatened termination and began 
working as a temporary employee. Undated statement in support 
of claim; see also statement in support dated in July 2005 
(appellant reported being "stripped of his [work] uniform 
and given a hard hat and a shovel" at a job site that 
reminded him of Vietnam).  According to a March 2007 
statement from the appellant's spouse, the appellant has 
since been fired from his last three jobs.  At that time, the 
appellant's spouse reported that the appellant was terminated 
from "another job" in March 2007 after having a 
confrontation with his manager regarding job instructions. 
March 2007 letter from the appellant's spouse. The police had 
to be called to remove the appellant from his employer's 
premises. Id.  Apparently, the appellant requested a letter 
from his employer regarding his aggressive behavior; however, 
the employer refused to comply with the request. May 2007 
letter from the appellant's spouse. 

The appellant contends that his employment difficulties are 
due to the severity of his PTSD.  In support of this 
contention, the appellant's private medical providers have 
submitted statements which reflect their opinions that the 
appellant is either severely compromised in his ability to 
sustain social relationships and sustain work relationships 
because of his PTSD or is unable to sustain such 
relationships. January 2005 and February 2005 letters from 
J.L., M.D.; February 2006 letter from E.H., M.D.  In a letter 
summarizing the appellant's most recent private PTSD 
treatment , the appellant was diagnosed with PTSD and chronic 
major depression. February 2006 letter from E.H., M.D.  At 
that time, he was noted to have been experiencing nightmares 
at least once a week, panic attacks, flashbacks and sleep 
difficulties. Id.  The appellant was also noted to have 
impulsive thoughts, was easily startled and was also 
hypervigilant.  His recent memory was found to be severely 
impaired and his working memory was reported to be 50% 
impaired.  The appellant also reported experiencing 
hallucinations and delusions, feelings of helplessness and 
suicidal feelings.   

The Board acknowledges that the appellant does not meet some 
of the sample rating criteria listed for a 70 percent rating 
in Diagnostic Code 9411 prior to February 10, 2006.  
Specifically, the record on appeal is devoid of medical 
evidence indicating that the appellant has obsessional 
rituals that interfere with routine activities or that he 
exhibits intermittently illogical, obscure or irrelevant 
speech.  Additionally, there is no medical evidence 
indicating that the appellant experiences spatial 
disorientation.  Lastly, the Board acknowledges that the 
claims file contains evidence contrary to the symptomatology 
reported in the appellant's private medical records. See VA 
medical records dated from February 2001 to October 2005; VA 
examination reports dated in June 2004 and October 2005.  In 
this regard, the Board notes for the record that it 
previously observed various discrepancies regarding the level 
of severity of the appellant's PTSD in reviewing the private 
medical reports of record and the VA examinations reports, to 
specifically include the appellant's GAF scores. September 
2006 Board decision.  The Board determined at that time that 
the appellant should be afforded a new examination in order 
to resolve the discrepancies in the medical reports.  This 
examination was conducted in January 2007.  After the VA 
examiner performed a mental status examination upon the 
appellant and reviewed the claims file, the examiner 
diagnosed the appellant with PTSD and assigned a GAF score of 
50.  However, the examiner failed to address the 
discrepancies regarding the level of severity of the 
appellant's PTSD symptomatology. January 2007 VA examination 
report.   

In light of this failure, the Board resolves reasonable doubt 
in the appellant's favor by concluding that his present 
symptomatology as a whole, including the symptomatology not 
specifically listed in the Diagnostic Code and the GAF scores 
provided by the private medical providers, more nearly 
approximates the criteria set forth for a 70 percent 
disability rating rather than a 50 percent rating prior to 
and from February 10, 2006.  In making this determination, 
the Board views this increase as a full grant of the 
appellant's claim. See May 2007 statement, p. 4.  However, 
the Board must still address the question of whether the 
appellant is entitled to a disability rating in excess of 70 
percent either prior to or from February 10, 2006.  

In this regard, the Board is of the opinion that the 
schedular criteria for a 100 percent disability rating have 
not been met as the appellant's overall symptomatology does 
not illustrate that the appellant currently experiences total 
occupational and social impairment or that he experienced 
such impairment prior to February 10, 2006.  While the 
appellant has reported suicidal ideation in the past, the 
evidence does not show that he has exhibited grossly 
inappropriate behavior or presented a persistent danger to 
himself or others.  There is no competent evidence indicating 
that the appellant experiences gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; the intermittent inability to perform 
activities of daily living; or experiences disorientation to 
time or place.  In addition, none of the appellant's medical 
examiners have noted the type of memory loss for which a 100 
percent evaluation would be warranted.  As such, the Board 
finds that a 100 percent schedular evaluation is not 
warranted in this case either prior to February 10, 2006 or 
from February 10, 2006.  Nonetheless, should the appellant's 
disability picture change in the future, the appellant may 
submit additional evidence which may qualify him for the 
assignment of a higher rating. See 38 C.F.R. § 4.1.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, the 
appellant asserts that his PTSD has resulted in marked 
interference with his employability.  Although the 
appellant's PTSD does impair his ability to work, any such 
impairment is already contemplated by the applicable 
schedular criteria. See Van Hoose v. Brown, 4 Vet. App. 361 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Thus, the Board finds that the appellant's service-connected 
PTSD does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

An initial evaluation of 70 percent for post-traumatic stress 
disorder is granted prior to February 10, 2006, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An initial evaluation of 70 percent for post-traumatic stress 
disorder is granted from February 10, 2006, subject to the 
laws and regulations governing the payment of monetary 
benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


